DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 2, 4, 5, 7-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KITAGAWA (US 2009/0039833) in view of GARTSTEIN (US 6,163,131).
 	Regarding claim 1, KITAGAWA discloses a rechargeable battery (1, Fig. 1; 70, Fig. 6), configured to be coupled to a power delivery unit (80, Fig. 6) through a conversion node (11, Fig. 6) in a charging mode (¶ 0043-0044), or to be coupled to an external load unit (90) through the conversion node in a supply mode (¶ 0043-0044), wherein the conversion node is an electrode of the rechargeable battery (as shown in Fig. 6, node 11 is labeled as the positive electrode of the battery 70), wherein the power delivery unit includes a delivering power converter circuit (comprising 23 and 26) and a delivery control circuit (82), wherein the external load unit includes a load control circuit (92) and an adjustable load (comprising 33 and 36), and the adjustable load consumes a load current (¶ 0044-0045); the rechargeable battery comprising: 
 	a battery control circuit, including: 
 	a charging circuit (6b, Fig. 4b); 
 	a supplying power converter circuit (6a, Fig. 4b); and 
 	a battery control unit (73); and 
 	a battery cell (2); 
 	wherein in the charging mode, the power delivery unit converts an input power to a converted power on the conversion node, wherein the converted power includes a converted voltage and a converted current (¶ 0054), and 

 	wherein in the charging mode, at least one of the converted voltage, the converted current, the charging voltage, or the charging current is adjusted according to the power data (¶ 0072: power source control means can control the voltage or current of charging energy output from the charging power source); in the supply mode, the supplying power converter circuit converts a battery voltage of the battery cell to an output power on the conversion node to supply power to the external load unit, wherein the output power includes an output voltage (¶ 0044: Furthermore, the battery pack 1 needs to identify the compatible loading device 30 in order to operate the loading device 30 by appropriate discharging energy and prevent the occurrence of a failure and a malfunction of the loading device 30 due to inappropriate discharging energy and insufficient power source control);
	wherein in the supply mode, the power data is communicated between the external load unit and the rechargeable battery through the conversion node by one of the following ways: (1) the load control circuit transmitting the power data through the conversion node by adjusting the 
 	wherein in the supply mode, at least one of the output voltage or the load current is adjusted according to the power data (¶ 0044: Furthermore, the battery pack 1 needs to identify the compatible loading device 30 in order to operate the loading device 30 by appropriate discharging energy and prevent the occurrence of a failure and a malfunction of the loading device 30 due to inappropriate discharging energy and insufficient power source control).
 	KITAGAWA fails to disclose the output power is compliant to a universal battery specification; and the charging circuit converts the converted power to a charging power according to power data to charge the battery cell, wherein the charging power includes a charging voltage and a charging current.
 	GARTSTEIN discloses the output power is compliant to a universal battery specification (col 18, ll. 25-50), and the charging circuit converts the converted power to a charging power according to power data to charge the battery cell, wherein the charging power includes a charging voltage and a charging current (col 33, ll. 5 – col 34, ll. 12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the output power and the charging circuit as recited in order to 
 	Regarding claim 2, KITAGAWA discloses the power data is defined by adjusting a time interval between the plural voltage levels and/or between the plural current levels (¶ 0038, 0057, 0063, 0065). 
 	Regarding claim 4, KITAGAWA as modified by GARTSTEIN teaches the battery control circuit and the battery cell are assembled into a battery housing which is compliant to the universal battery specification (GARTSTEIN, col 21, ll. 30-46 ; col 24, ll. 27-40), wherein the battery housing includes two and only two electrodes for receiving the converted power and communicating the power data in the charging mode, and for delivering the output power and communicating the power data in the supply mode, wherein one of the two and only two electrodes corresponds to the conversion node (KITAGAWA, two electrodes 11 and 12 are shown in Fig. 6, wherein electrode 11 corresponds to the conversion node). 
 	Regarding claim 5, KITAGAWA as modified by GARTSTEIN teaches the output power includes an output voltage which substantially is 1.5V (GARTSTEIN, col 21, ll. 47-50; col 24, ll. 27-63). 
 	Regarding claim 7, KITAGAWA discloses a battery control circuit (comprising at least elements 6 and 73 in Figure 6) configured to operably control a rechargeable battery (2, Fig. 6) which is configured to be coupled to a power delivery unit (80, Fig. 6) through a conversion node (11) in a charging mode (¶ 0043-0044), or to be coupled to an external load unit (90) through the conversion node in a supply mode (¶ 0043-0044), wherein the conversion node is an electrode of the rechargeable battery (as shown in Fig. 6, node 11 is labeled as the positive electrode of the battery 70), wherein the power delivery unit includes a delivering power 
 	a charging circuit (6b, Fig. 4b); 
 	a supplying power converter circuit (6a, Fig. 4b); and 
 	a battery control unit (73); 
 	wherein in the charging mode, the power delivery unit converts an input power to a converted power on the conversion node, wherein the converted power includes a converted voltage and a converted current (¶ 0054), and 
 	in the charging mode, the power data is communicated between the power delivery unit and the rechargeable battery through the conversion node by at least one of the following ways: (1) the delivery control circuit transmitting the power data through the conversion node by controlling the delivering power converter circuit to adjust the converted voltage, wherein the power data is expressed by plural voltage levels of the converted voltage, and the battery control unit receiving the power data through the conversion node by sensing the converted voltage; and/or (2) the battery control unit transmitting the power data through the conversion node by adjusting a battery input current, wherein the power data is expressed by plural current levels of the battery input current, and the delivery control circuit receiving the power data through the conversion node by sensing the battery input current (¶ 0070-0072); 
 	wherein in the charging mode, at least one of the converted voltage, the converted current, the charging voltage, or the charging current is adjusted according to the power data (¶ 
 	wherein in the supply mode, the supplying power converter circuit converts a battery voltage of the battery cell to an output power on the conversion node to supply power to the external load unit, wherein the output power includes an output voltage (¶ 0044: Furthermore, the battery pack 1 needs to identify the compatible loading device 30 in order to operate the loading device 30 by appropriate discharging energy and prevent the occurrence of a failure and a malfunction of the loading device 30 due to inappropriate discharging energy and insufficient power source control); 
 	wherein in the supply mode, the power data is communicated between the external load unit and the rechargeable battery through the conversion node by one of the following ways: (1) the load control circuit transmitting the power data through the conversion node by adjusting the load current, wherein the power data is expressed by plural current levels of the load current, and the battery control unit receiving the power data through the conversion node by sensing the load current; and/or (2) the battery control unit transmitting the power data through the conversion node by controlling the supplying power converter circuit to adjust the output voltage, wherein the power data is expressed by plural voltage levels of the output voltage, and the load control circuit receiving the power data through the conversion node by sensing the output voltage (¶ 0073-0075); 
 	wherein in the supply mode, at least one of the output voltage or the load current is adjusted according to the power data (¶ 0044: Furthermore, the battery pack 1 needs to identify the compatible loading device 30 in order to operate the loading device 30 by appropriate 
 	KITAGAWA fails to disclose the charging circuit converts the converted power to a charging power according to power data to charge the battery cell, wherein the charging power includes a charging voltage and a charging current; and the output power is compliant to a universal battery specification.
 	GARTSTEIN discloses the charging circuit converts the converted power to a charging power according to power data to charge the battery cell, wherein the charging power includes a charging voltage and a charging current (col 33, ll. 5 – col 34, ll. 12); and the output power is compliant to a universal battery specification (col 18, ll. 25-50).
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the output power and the charging circuit as recited in order to provide a rechargeable battery with larger capacity that is compatible with existing primary batteries (GARTSTEIN, col 24, ll. 27-40).
 	Regarding claim 8, KITAGAWA discloses the battery control circuit as applied to claim 2. 
 	Regarding claim 9, KITAGAWA as modified by GARTSTEIN teaches the battery control circuit as applied to claim 4. 
 	Regarding claim 11, KITAGAWA as modified by GARTSTEIN teaches a rechargeable battery system as applied to claims 1 and 7. 	
 	Regarding claim 12, KITAGAWA discloses a rechargeable battery system as applied to claim 2.
Regarding claim 13, KITAGAWA as modified by GARTSTEIN teaches a rechargeable battery system as applied to claim 4.
 	Regarding claim 14, KITAGAWA as modified by GARTSTEIN teaches a rechargeable battery system as applied to claim 5.
Claims 6, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KITAGAWA in view of GARTSTEIN as applied to claims 1, 2, 4, 5, 7-9, and 11-14 above, and further in view of ONISHI (US 2018/0123395).
 	Regarding claim 6, KITAGAWA as modified by GARTSTEIN teaches the rechargeable battery as applied to claim 1 but fails to disclose the battery control unit includes a switch and a current source coupled to the conversion node, wherein the battery control unit operates the switch and the current source to adjust the battery input current, so as to transmit the power data through the conversion node by the plural current levels. ONISHI discloses the battery control unit includes a switch and a current source coupled to the conversion node, wherein the battery control unit operates the switch and the current source to adjust the battery input current, so as to transmit the power data through the conversion node by the plural current levels (56, Fig. 2; ¶ 0074). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the battery control unit as recited since a skilled artisan would have to choose a specific modulation protocol in order to practice the disclosed circuitry of KITAGAWA.
 	Regarding claim 10, KITAGAWA as modified by GARTSTEIN and ONISHI teaches the battery control circuit as applied to claim 6. 
 	Regarding claim 15, KITAGAWA as modified by GARTSTEIN and ONISHI teaches the rechargeable battery system as applied to claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                            8/17/2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        August 17, 2021